DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. Applicant argues: However, as clarified, in a case of passage of a predetermined period of time in a state in which the object is present in two or more detected regions among the plurality of detected regions, the processor is configured to combine two or more of the plurality of regions of interest, respectively corresponding to the two or more detected regions where the object is present, as the region to be displayed on a basis of a feature amount of the object in the two or more detected regions.  Miyauchi and Yoshida fail to take into account passage of a predetermined period of time in a state in which an object is present in two or more detected regions 
among the plurality of detected regions, let alone for combining two or more of the plurality of regions of interest as a region to be displayed on a basis of a feature amount of the object in the two or more detected regions.  (Remarks, pg. 9). 

The examiner disagrees. It would be obvious to those with ordinary skill in the art that a passage of a predetermined period of time or elapsed time would be considered in such 
frame data, and an elasticity value of the tissue is acquired on the basis of displacement of the tissue caused by a difference in pressures” [0039]. Miyaachi further teaches that .…explanation is made assuming that the area and the shape of the second ROIB are set in advance, but the area set in advance may be applied on the basis of this center or may be automatically enlarged as in step S14 so as to set the ROI.  If automatic enlargement of the second ROI is interlocked similarly to the first ROI, the first ROI and the second ROI have the same number of pixels at all times, which contributes to accurate calculation of the elasticity ratio [0134]. 
Thus, the argument that Miyauchi fails to take elapsed time or the passage of time into consideration, is unpersuasive.

Claims 1, 3, 5-7, 11-13 and 17-19 are again rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. US 2015/0141822 A1 in view of Yoshida et al., US 2008/0262354 A1.

1, an information processing device (method of setting regions of interest and ultrasound diagnostic apparatus), comprising a processor (control unit 58, Fig.16) configured to:
a) set a plurality of regions of interest in an imaging region (set a reference ROI S13; enlarge reference ROI and generate first ROI and generate second ROI in setting, S15, Fig.17; para.0129-130).
b) set a detected region corresponding to each of the plurality of regions of interest (modify first ROI or second ROI, S22)
c) determine a region to be displayed from the plurality of regions of interest according to a state of an object…. (“the input device for setting the designated region by a point or a region in a notable tissue of the ultrasound image displayed on the image display unit, a tissue boundary detection portion for detecting the tissue boundary on the basis of a change in the pixel value in the two-dimensional direction of the ultrasound image,” para. 0061; output and display ROI figure, S19).
d) wherein “in a case of passage of a predetermined period of time ([0039] and [0134]) in a state in which the object is present in two or more detected regions among the plurality of detected regions, the processor is configured to combine two or more of the plurality of regions of interest respectively corresponding to the two or more detected regions where the object is present as the region to be displayed on a basis of a feature amount of the object in the two or more detected regions,” (Miyauchi teaches a superimposes the ultrasound image and further superimposes the tumor ROI 75 and the fat ROI 91 on such superimposed image and generates a display image. Then, the display unit 24 displays such display image [0100]. Moreover, a set position of the center candidate point Pn can be made into a figure, superimposed on the reference ROIP and superimposed and displayed on the contrast image and the elasticity image.  As a result, the examiner can confirm on the basis of what plurality of center candidate points Pn that the first ROIA was enlarged [0148]). See also [0039] and [0134].
   
(c1) As to the newly added limitation “the region to be displayed being a portion of the imaging region less than the imaging region,” it would be obvious to the skilled in the art that the region to be display may be “less than” the imaging region where the camera/imaging device may take a larger picture or an expanded view of the area in which the region to be displayed is located; or they may choose or opt, for various reasons, to display a smaller region than the imaging region. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference so that the region to be displayed is encompassed within the imaging region. 

.

In regards to claim 3,  the claimed wherein the feature amount is a value determined based on a number of pixels configuring the object in a respective detected region (“...a tissue boundary detection portion for detecting the tissue boundary on the basis of a change in the pixel value in the two-dimensional direction of the ultrasound image,” para. 0061).

In regards to claim 6, Miyauchi does not specifically disclose wherein, in a case of a change in the object from one state to another state in a respective detected region, the feature amount is a degree of the change..  Yoshida teaches the pixel values of the ROI; para. 105. It would have been therefore obvious to the skilled in the art before the pixel values of the ROI, as taught by Yoshida, in order to correctly designate specific, desired value for the object of the detected region. 

Regarding claim 5, 7 and 11 the information processing apparatus according to claim 1, wherein a detected region corresponding to the region of interest is set (the ROI is set; Abstract), and a plurality of the regions of interest are combined into the region to be displayed, on a basis of a feature amount of the object in the detected region. While Miyauchi does not specifically disclose combining a plurality of the regions of interest into the region to be displayed. Such a method however would be obvious to the skilled in the art. In that regard, and in the same field of art, Yoshida teaches ultrasonic diagnostic apparatus, generating images. In particular, Yoshida discloses combining ROI marks (Fig.7; para. 0124) to correct rotational deviation of the image data.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Yi by providing the method of combining multiple ROI images, as taught by Yoshida, so that they may be easily read or visualized better together for the benefit of the viewer.

As to claim 12, wherein the imaging region is captured by one imaging device, is met by the probe 2, Fig.1. 
13, wherein the imaging region includes a region where all of the plurality of regions of interest are contained within an angle of view by the one imaging device (see the contrast image 102, Fig.18). 

Claim 17, wherein an icon indicating at least one of the plurality of regions of interest is displayed on a display device (ultrasound diagnostic apparatus provided with a function for displaying an elasticity image indicating hardness or softness of a biological tissue of an object; para. [0001]). 

Regarding claim 18, see the rejection of claim 1.
Regarding claim 19, see the rejection of claim 1 and 18 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. US 2015/0141822 A1 in view of Yi, 10,639,415.
Miyauchi does not specifically disclose the claimed “wherein in a state in which the object is present in any one detected region among the plurality of detected regions, the processor is configured to determine one of the plurality of regions of interest corresponding to the one detected region where the object is present as the region to be displayed.” However, it would be obvious to detect and display the region with an object is present. In that regard, and in the same field of art, Yi discloses a . It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Miyauchi by providing display the monitoring image and mark as taught by Yi, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose of accurately displaying the ROI with the correct data. 

Claims 1, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 2008/0262354 A1.
Regarding claim 1, (Currently Amended): An information processing device (ultrasonic diagnostic apparatus 11), comprising a processor configured to:
a) set a plurality of regions of interest in an imaging region (settings ROI S6, Figs. 4 and 9, S42; ¶¶ 0086-87,91, 98, 106, 108, 138 and 153; Fig.8);
b) set a detected region corresponding to each of the plurality of regions of interest (ROI mark, Figs.5, 7, 11 and 13; a rectangular-frame-shaped ROI mark; ¶¶ 0088; see also ¶¶ 0022,28,36, 38, 58,114,115, 123, 125,138. The control processor 25 creates a search area on the image data and detects the brightness of pixels included in the search area; ¶ [0066]).

d) wherein in a case of passage of a predetermined period of time ([0076], [0103] and [0117]) in a state in which the object is present in two or more detected regions among the plurality of detected regions, the processor is configured to combine two or more of the plurality of regions of interest respectively corresponding to the two or more detected regions where the object is present as the region to be displayed on a basis of a feature amount of the object in the two or more detected regions (Yoshida teaches combining the ROIs; ¶¶ 0012, 0124, 0203; Figs.7 and 13. In the panoramic imaging technique, since it is necessary to combine overlapping portions of the ultrasonic images corresponding to a plurality of frames, relative motion vectors between frames are needed, similar to the ultrasonic images, ¶ [0012]); Yoshida discloses, as shown in FIG. 7, the three ROI marks make it possible to correct the rotational deviation among frames of image data.  Even when the three ROI marks are combined, the number of pixels included in the ROI marks is considerably smaller than the number of pixels of all image data, which makes it possible to considerably reduce the amount of calculation, as compared to a conventional technique for generating motion vectors using pixels of all image data. ¶ [0124]. And, “A plurality of components described in the embodiments 
	Except for;
(c1) “the region to be displayed being a portion of the imaging region less than the imaging region.”
	Regarding the newly added limitation “the region to be displayed being a portion of the imaging region less than the imaging region,” it’d be obvious that the region to be displayed may be “less than” the imaging region where the camera/imaging device may take a larger picture or has an expanded view of the area in which the region to be displayed is located. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference, such being typical considerations of the skilled artisan, the artisan would be motivated to do so, in order that the region to be displayed is encompassed within the imaging region.

In claim 12, the information processing device according to claim 1 wherein the imaging region is captured by one imaging device (ultrasonic probe 11, Fig.1).
13, the information processing device according to claim 12, wherein the imaging region includes a plurality of regions where all the regions of interest are contained within an angle of view by the one imaging device (See Fig.13 where second ROI, third ROI, and fourth ROI, within an angle of view of the imager). 
In claim 15, see the rejection of claim 1. 
In claim 16, see Fig.2 track balls 131a & 131b indicating ROI number and size. 
Claim 18 is a method claim of claim 1 and, therefore, claim 18 is rejected for the same reasons shown in claim 1.
Regarding claim 19, see the rejection of claim 1. (Also, Yoshida teaches software storage unit 30b, Fig.1 and software program; ¶¶ 0048 and 0065).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 2008/0262354 A1 in view of Wang et al. US 20140340404.
Yoshida fails to explicitly disclose performing a projective transformation process on the region of interest that does not meet face-to-face a lens of an imaging device imaging the imaging region, in incident direction. However, performing a projective transformation process, which was known in the art, on the region of interest would be obvious to those with ordinary skill in the art. In that regard, and in the same field of art, Wang discloses method and apparatus for generating 3D free viewpoint video, utilizing multiple cameras 110a-c (Fig.1). Specifically, Wang teaches displaying estimated 3D S606, Fig.6) and combining 3D ROI to form a hybrid 3D video content (Abstract; S610, Fig.6). Further, Wang teaches preforming projective transformation process (S812, Fig.8) for major structure in the video scene performed by the CPU. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Yoshida, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to simplify matching points or correspondence between the images and generate a plurality of transformed image data.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 2008/0262354 A1 in view of Yang et al. US 20190050664 A1 
Regarding claim 14, Yoshida does not specifically disclose multiple imaging devices to capture the imaging region.  However, such a method would be obvious to the skilled in the art. In a similar field of endeavor, Yang discloses (para. [0004]) a ROI tracking and determination system may be located at the control terminal (and/or display device) for dynamically tracking the ROI of the user.  The ROI tracking/determination system may transmit collected ROI data to an image encoder, and the image encoder may compress image data corresponding to the ROI region of the user using a first compression rate and image data corresponding to a non-ROI region using a second compression rate the payload may include multiple imaging devices, or an imaging device with multiple lenses and/or image sensors. See para. [0078]. It would have been therefore obvious to those with ordinary skill in the art to modify the reference of Yoshida by incorporating the teaching of Yang utilizing multiple imaging devices. Doing so would enhance the reference of Yoshida and allow different angles of the image data to be viewed and analyzed as desired.
Allowable Subject Matter
Claims 8-9, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




PMN
November 23, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422